Order entered October 22, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00781-CV

                 IN THE INTEREST OF J.E.S., JR. AND J.S., CHILDREN

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-51318-2018

                                           ORDER
       The reporter’s record in this appeal has not been filed because appellant has not requested

it. By letter dated September 24, 2018, we gave appellant another opportunity to request it and

directed her to file, within ten days, written verification she had done so. Although we cautioned

appellant that failure to comply could result in the appeal being submitted without the reporter’s

record, she has not complied. See TEX. R. APP. P. 37.3(c). Accordingly, we ORDER the appeal

submitted without the reporter’s record. See id.

       As the clerk’s record has been filed, we ORDER appellant to file her brief no later than

November 21, 2018.

                                                      /s/   DAVID EVANS
                                                            JUSTICE